Opinion filed April 26,
2012
 
                                                                       In The
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00093-CV
                                                    __________
 
                                    IN
RE CAMILLE WOODSIDE

 
                                         Original
Mandamus Proceeding
 

 
                                            M
E M O R A N D U M   O P I N I O N
            Relator, Camille Woodside, has filed an original mandamus proceeding regarding an
order entered on March 7, 2012, by the 318th District Court of Midland County
in Cause No. FM-35,058 that required relator to appear for deposition prior
to April 15, 2012, and to produce various requested documents by March 30,
2012.  Pursuant to Tex. R. App. P. 52.10(b),
we granted relator’s motion for temporary stay in a written order entered on
March 28, 2012.  Under the terms of the March 28 order, we ordered that all
actions and proceedings relating to the March 7 order be temporarily stayed
pending further order of this court or final disposition of this mandamus
proceeding.  We additionally requested a response in the March 28 order.
            Upon
reviewing the petition for writ of mandamus and response thereto, we have
determined that relator is not entitled to the relief sought.  Pursuant to Tex. R. App. P. 52.8(a), the petition for  writ of mandamus is denied.  The temporary stay we entered on March 28,
2012, is hereby dissolved.
April 26, 2012                                                             PER
CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.